DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/09/2022 has been entered. Claims 1,5-8,12-13,15 and 19-20 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-20 are still pending in this application, with claims 1,8 and 15 being independent.

Response to Arguments
1.	Applicant's arguments filed on 02/09/2022 on page 10
of applicant's remark regarding Claims 1,8,15, the applicant argues that Barde, Patel and Venkata fails to disclose offloading network function processing or how offload destination is selected.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Barde discloses
generation of offload for the network function (Barde Para[0055] The programing of hypervisor for fast path driver (i.e. network function)). Barde discloses the fast path data driver (i.e. network function) on the hypervisor performing queue management for packets received from virtual machines (Barde Para[0082,0087]). Patel discloses how available resources for a destination is obtained for offloading purpose (Patel Fig.1C,3 Para[0034-35,0053-57] The CPU load, memory usage, etc. of hardware). Venkata discloses the selection of offload destination for virtual network function (i.e. network function) based on the available resources and type of offload processing (Venkata Fig.9 Col:24,25 The selection of switch as a offload destination for VNFs). Waskiewicz discloses packet identification, extraction and matching functions (i.e. network function) processing downloaded to the NIC card (Waskiewicz Fig.2 Para[0038]). Thus, the applicant here fails to distinguish the fast path packet processing (i.e. network function) from the fast path driver disclosed by Barde, virtual network function disclosed by Venkata and packet processing function downloaded to NIC disclosed by Waskiewicz.

The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 2-4,7,9-11,14 and 16-18 are rejected based upon same motivation and rationale used for claims 1,8 and 15 respectively.

Claim Objections
Claims 7-8 and 14-15 are objected to because of the following informalities:
In claim 7, line 5, remove “and wherein a packet processor offload configuration for the packet processing offload destination;”.
In claim 8, line 9, “in response to receiving..” is not clear as to which entity provides set of instruction to which entity.
In claim 14, line 6, remove “a packet processor offload configuration for the packet processing offload destination;”.
In claim 19, line 6, “the fast path packet” should be “the network function”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1,8 and 15, the claims recite the use of obtained available resources for the destinations to select a destination for network function processing which lacks proper written description. The specification discloses the hardware capabilities of PNIC and capabilities of the hypervisor being used  for offload’s destination (Specs Para[0005]). The specification does not disclose how “available resources” for each destinations are obtained. Applicant has not provided any disclosure as to what are the resources which may be considered while determining a destination for network function. Thus the specification lacks proper written description. Applicant has not described in the specification as how available resources information is obtained in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o).

Claims 2-7 are rejected based upon claim dependency to claim 1.

Claims 9-14 are rejected based upon claim dependency to claim 8.
Claims 16-20 are rejected based upon claim dependency to claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 19 recites the limitation "the fast path packet" in line 6.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 20 is rejected based upon claim dependency to claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barde (US 2012/0324442 A1, hereinafter referred to as “Barde”) in view of Patel et al. (US 2010/0274890 A1, hereinafter referred to as “Patel”) and in further view of Athreyapurapu et al. (US 10999219Bl, hereinafter “Venkata”) in further view of WASKIEWICZ (US 62/582210 Al-specification and Appendix to specification (i.e. S+A), hereinafter referred to as “Waskiewicz”).

Regarding claims 1,8 and 15, Barde discloses a method and a host computer (Barde Fig.3A,11 Para[0033] The in-server distributed switch (i.e. host computer) which contains a processor and a memory) comprising:
receiving, by a virtual machine (VM), one or more packets of a data flow (Barde Fig.3A,212,204 Para[0034] The virtual machine receives packets);
performing, by the VM, slow path packet processing of the one or more packets of the data flow (Barde Fig.1, Para[0026,28] The slow path contains configuration and connectivity management. The slow path is implemented in dom-0 (i.e. virtual machine) user space);
generating, by the VM, a set of instructions for performing network function processing offload on data packets that belong to the data flow (Barde Para[0055] The hypervisor based fast path device driver (i.e. network function) is programmed);
providing the set of instructions for the data flow to a hypervisor (Barde Para[0055] The hypervisor based fast path device driver is programmed and associated changes are made to the hypervisor).
Barde does not explicitly disclose in response to receiving the set of instructions for the data flow; obtaining available resources for each of a plurality of destinations, the plurality of destinations comprising a physical network interface controller ("PNIC"), a hypervisor kernel space module and a hypervisor user space module.
However, Patel from the same field of invention discloses in response to receiving the set of instructions for the data flow (Patel Fig.2A,3 Ref:211 Para[0044] A new request (i.e. set of instructions) from the clients); obtaining available resources for each of a plurality of destinations (Patel Fig.1C Ref:182,184 Para[0034-35] The performance metrics (CPU load, memory usage, etc.) of hardware and virtual machines on the hardware are monitored. The normalized information is sent to the load balancer), the plurality of destinations comprising a physical network interface controller ("PNIC") (Patel Fig.3 Para[0053-57] The load balancer utilizes the usage information of physical machine along with virtual machines. Para[0026] The NIC usage is considered for load balancing), a hypervisor kernel space module (Patel Fig.3 Para[0053-57] The load balancer utilizes the usage information of virtual machines (i.e. hypervisor). Barde teaches the hypervisor kernel space can be utilized for network function data processing, see Para[0034]) and a hypervisor user space module (Patel Fig.3 Para[0053-57] The load balancer utilizes the usage information of virtual machines (i.e. hypervisor). Barde teaches the hypervisor user space can be utilized for data processing, see Para[0026]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barde to have the feature of “in response to receiving the set of instructions for the data flow; obtaining available resources for each of a plurality of destinations, the plurality of destinations comprising a physical network interface controller ("PNIC"), a hypervisor kernel space module and a hypervisor user space module” as taught by Patel. The suggestion/motivation would have been to provide availability of virtual machines for load balancing (Patel Para[0006]).
Barde in view of Patel does not explicitly disclose selecting, by the hypervisor, based on capabilities of the network function processing offload and the available resources for each of the plurality of destinations, a packet processing offload destination from the plurality of destinations.
However, Venkata from the same field of invention discloses selecting, by the hypervisor, based on capabilities of the network function packet processing offload (Venkata Fig.9 Ref:808 Col:25 Lines:1-7 The VNF (i.e. network function processing offload) needs to be implemented) and the available resources for each of the plurality of destinations (Venkata Fig.9 Ref:802 Col:24 Lines:57-67 The available number of virtual hardware components (i.e. resources) on each switch (i.e. destinations)), a packet processing offload destination from the plurality of destinations (Venkata Fig.9 812 Col:25 Lines:9-32 The VNF is placed in the switch with available virtual hardware components).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barde and Patel to have the feature of “selecting, by the hypervisor, based on capabilities of the network function packet processing offload and the available resources for each of the plurality of destinations, a packet processing offload destination from the plurality of destinations” as taught by Venkata. The suggestion/motivation would have been to select host computing device for a select switch type and VNF (Venkata Abstract).
Barde in view of Patel and Venkata does not explicitly disclose downloading the set of instructions to the packet processing offload destination to configure the packet processing offload destination to perform network function packet processing on the data packets that belong to the data flow.
However, Waskiewicz from the same field of invention discloses downloading the set of instructions to the packet processing offload destination (Waskiewicz Fig.2 S+A:Page:10 Para[0031] Note eBPF program (i.e. set of instructions) is loaded in NIC) to configure the packet processing offload destination to perform network function packet processing on the data packets that belong to the data flow (Waskiewicz S+A:Example:2 Page:11 Para[0038] Note packet type identification, extraction or matching packets (i.e. network function processing) is performed by the NIC).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barde, Patel and Venkata to have the feature of “downloading the set of instructions to the packet processing offload destination to configure the packet processing offload destination to perform network function packet processing on the data packets that belong to the data flow” as taught by Waskiewicz. The suggestion/motivation would have been to be used for improving performance by offloading expensive flow rule to the NIC (Waskiewicz Para[0030]).

Regarding claims 2,9 and 16, Barde in view of Patel, Venkata and Waskiewicz discloses the method and the host computer as explained above for Claim 1. Waskiewicz further discloses wherein the packet processing offload destination is the PNIC (Waskiewicz Fig.2 Note NIC is the destination for packet processing offload).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barde, Patel and Venkata to have the feature of “wherein the packet processing offload destination is the PNIC” as taught by Waskiewicz. The suggestion/motivation would have been to be used for improving performance by offloading expensive flow rule to the NIC (Waskiewicz Para[0030]).



Claims 3-4,10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barde in view of Patel, Venkata, Waskiewicz and further in view of Melander et al. (US 2015/0067674 A1, hereinafter “Melander”).

Regarding claims 3,10 and 17, Barde in view of Patel, Venkata and Waskiewicz discloses the method and the host computer as explained above for Claim 1. Barde in view of Patel, Venkata and Waskiewicz does not explicitly disclose wherein the packet processing offload destination is a hypervisor kernel space module.
However, Melander from a similar field of invention discloses wherein the packet processing offload destination is a hypervisor kernel space module (Melander Fig.7 Ref:700 Para[0046] Note hypervisor provides a virtual platform in a kernel space).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barde, Patel, Venkata and Waskiewicz to have the feature of “wherein the packet processing offload destination is a hypervisor kernel space module” as taught by Melander. The suggestion/motivation would have been to be used for a mechanism to automatically populate the routing and forwarding tables needed by a routing service (Melander, [0009]).

Regarding claims 4,11 and 18, Barde in view of Patel, Venkata and Waskiewicz discloses the method and the host computer as explained above for Claim 1. Barde in view of Patel, Venkata and Waskiewicz does not explicitly disclose wherein the packet processing offload destination is the hypervisor user space module.
However, Melander from a similar field of invention discloses wherein the packet processing offload destination is the hypervisor user space module (Melander Fig.7 Ref:702 Para[0046] Note hypervisor provides a virtual platform in a user space).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barde, Patel, Venkata and Waskiewicz to have the feature of “wherein the packet processing offload destination is the hypervisor user space module” as taught by Melander. The suggestion/motivation would have been to be used for a mechanism to automatically populate the routing and forwarding tables needed by a routing service (Melander, [0009]).



Claims 5-6,12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barde in view of Patel, Venkata, Waskiewicz and further in view of Karino et al. (US 2013/0125125 A1, hereinafter referred to as “Karino”) and further in view of Melander.



Regarding claims 5,12 and 19, Barde in view of Patel, Venkata and Waskiewicz discloses the method and the host computer as explained above for Claim 1. Waskiewicz further discloses in response to determining that the network function processing for the data flow can be offloaded to the kernel space of the hypervisor (Waskiewicz Fig.2 S+A:Page:10 Note the eBPF program generate match criteria (i.e. network function) within eBPF program).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barde, Patel and Venkata to have the feature of “in response to determining that the network function processing for the data flow can be offloaded to the kernel space of the hypervisor” as taught by Waskiewicz. The suggestion/motivation would have been to be used for improving performance by offloading expensive flow rule to the NIC (Waskiewicz Para[0030]).
Barde in view of Patel, Venkata and Waskiewicz does not explicitly disclose determining, based on hardware capabilities of the PNIC and capabilities of the hypervisor, whether to offload the network function processing of the data flow to the hypervisor. 
However, Karino from a similar field of invention discloses determining, based on hardware capabilities of the PNIC and capabilities of the hypervisor, whether to offload the network function processing of the data flow to the hypervisor (Karino Fig.8,11,12 Ref:S110,S130 Para[0107-110] Note the management software acquires information on a CPU, memory, a disk capacity (i.e. available resources) and I/O function (i.e. capability) of the physical machine and capability of accelerator. The processing (i.e. network function) is done at the offload processing block or cryptography processing accelerator).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barde, Patel, Venkata and Waskiewicz to have the feature of “determining, based on hardware capabilities of the PNIC and capabilities of the hypervisor, whether to offload the network function processing of the data flow to the hypervisor” as taught by Karino. The suggestion/motivation would have been to improve processing efficiency of a computer system by offloading processing to another area of the physical machine (Karino, [0015]).
Barde in view of Patel, Venkata and Waskiewicz and Karino does not explicitly disclose in response to determining that the network function processing for the data flow can be offloaded to the hypervisor: determining whether the network function processing for the data flow can be offloaded to a kernel space of the hypervisor and downloading the set of instructions to the kernel space of the hypervisor to configure the hypervisor to enable the hypervisor to provide the network function processing on the data packets that belong to the data flow.

However, Melander from a similar field of invention discloses in response to determining that the network function processing for the data flow can be offloaded to the hypervisor: determining whether the network function processing for the data flow can be offloaded to a kernel space of the hypervisor (Melander Fig.7 Ref:700 Para[0046] Note hypervisor provides a virtual platform in a kernel space); and downloading the set of instructions to the kernel space of the hypervisor to configure the hypervisor to enable the hypervisor to provide the network function processing on the data packets that belong to the data flow (Melander Fig.7 Ref:700 Para[0031] Note the routing functionality (i.e. network function) is implemented in the kernel space).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barde, Patel, Venkata, Waskiewicz and Karino to have the feature of “in response to determining that the network function processing for the data flow can be offloaded to the hypervisor: determining whether the network function processing for the data flow can be offloaded to a kernel space of the hypervisor and downloading the set of instructions to the kernel space of the hypervisor to configure the hypervisor to enable the hypervisor to provide the network function processing on the data packets that belong to the data flow” as taught by Melander. The suggestion/motivation would have been to be used for a mechanism to automatically populate the routing and forwarding tables needed by a routing service (Melander, [0009]).

Regarding claims 6,13 and 20, Barde in view of Patel, Venkata and Waskiewicz discloses the method and the host computer as explained above for Claim 1. Waskiewicz further discloses in response to determining that the network function processing for the data flow can be offloaded to the user space of the hypervisor (Waskiewicz Fig.2 S+A:Page:10 Note the eBPF program generate match criteria (i.e. network function) within eBPF program).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barde, Patel and Venkata to have the feature of “in response to determining that the network function processing for the data flow can be offloaded to the user space of the hypervisor” as taught by Waskiewicz. The suggestion/motivation would have been to be used for improving performance by offloading expensive flow rule to the NIC (Waskiewicz Para[0030]).
Barde in view of Patel, Venkata and Waskiewicz does not explicitly disclose discloses determining, based on the hardware capabilities of the PNIC and the capabilities of the hypervisor.
However, Karino from a similar field of invention discloses determining, based on the hardware capabilities of the PNIC and the capabilities of the hypervisor (Karino Fig.8,11,12 Ref:S110,S130 Para[0107-110] Note the management software acquires information on a CPU, memory, a disk capacity (i.e. available resources) and I/O function (i.e. capability) of the physical machine and capability of accelerator. The processing is done at the offload processing block or cryptography processing accelerator).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barde, Patel, Venkata and Waskiewicz to have the feature of “determining, based on the hardware capabilities of the PNIC and the capabilities of the hypervisor” as taught by Karino. The suggestion/motivation would have been to improve processing efficiency of a computer system by offloading processing to another area of the physical machine (Karino, [0015]).
Barde in view of Patel, Venkata and Waskiewicz and Karino does not explicitly disclose whether network function processing for the data flow can be offloaded to a user space of the hypervisor; downloading the set of instructions to the user space of the hypervisor to configure the hypervisor to enable the hypervisor to provide the network function processing on the data packets that belong to the data flow.
However, Melander from a similar field of invention discloses whether the network function et processing for the data flow can be offloaded to a user space of the hypervisor (Melander Fig.7 Ref:702 Para[0046] Note hypervisor provides a virtual platform in a user space); downloading the set of instructions to the user space of the hypervisor to configure the hypervisor to enable the hypervisor to provide network function processing on the data packets that belong to the data flow (Melander Fig.7 Ref:702 Para[0046] Note a virtual machine is generated to run on the virtual machine platform in the user space).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barde, Patel, Venkata, Waskiewicz and Karino to have the feature of “whether network function processing for the data flow can be offloaded to a user space of the hypervisor; downloading the set of instructions to the user space of the hypervisor to configure the hypervisor to enable the hypervisor to provide network function processing on the data packets that belong to the data flow” as taught by Melander. The suggestion/motivation would have been to be used for a mechanism to automatically populate the routing and forwarding tables needed by a routing service (Melander, [0009]).



Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barde in view of Patel, Venkata, Waskiewicz and further in view of Campbell et al. (US 2006/0168436 A1, hereinafter “Campbell”).

Regarding claims 7 and 14, Barde in view of Patel, Venkata and Waskiewicz discloses the method and the host computer as explained above for Claim 1. Waskiewicz further discloses generating, based at least in part on the set of instructions and an application programing interface (“API”) for capturing network function packet processing, a packet processor offload configuration for the packet processing offload destination (Waskiewicz Fig.2,4  S+A:Page:10 The match criteria is used to generate eBPF program using hardware hints and API. The eBPF program source code (i.e. packet processor offload) includes one or more requested offload hints. Each offload hint identifies accelerated packet processing to be performed by the NIC and specify how the results of that processing are to be returned as metadata. A binary file is created to offload hints for NIC (i.e. packet processing offload destination)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barde, Patel and Venkata to have the feature of “generating, based at least in part on the set of instructions and an application programing interface (“API”) for capturing network function packet processing, a packet processor offload configuration for the packet processing offload destination” as taught by Waskiewicz. The suggestion/motivation would have been to be used for improving performance by offloading expensive flow rule to the NIC (Waskiewicz Para[0030]).
Barde in view of Patel, Venkata and Waskiewicz does not explicitly disclose wherein generating, based at least on the set of instructions and the API, the packet processor offload for the PNIC comprises translating actions included in the set of instructions into instructions and primitives that the PNIC can process; wherein generating, based at least on the set of instructions and the API, the packet processor offload configuration for the kernel space of the hypervisor comprises translating the actions included in the set of instructions into instructions and primitives that the hypervisor can process; and wherein generating, based at least on the set of instructions and the API, the packet processor offload configuration for the user space of the hypervisor comprises translating the actions included in the set of instructions into instructions and primitives that the hypervisor can process.
However, Campbell from a similar field of invention discloses wherein generating, based at least on the set of instructions and the API, the packet processor offload for the PNIC comprises translating actions included in the set of instructions into instructions and primitives that the PNIC can process (Campbell Fig.5 Ref:506 Para[0046-47] Note once the platform is selected, the install server translates one or more macro-function instruction based on the target platform into a plurality of primitive functions); wherein generating, based at least on the set of instructions and the API, the packet processor offload configuration for the kernel space of the hypervisor comprises translating the actions included in the set of instructions into instructions and primitives that the hypervisor can process (Campbell Fig.5 Ref:506 Para[0046-47] Note once the platform is selected, the install server translates one or more macro-function instruction based on the target platform into a plurality of primitive functions); and wherein generating, based at least on the set of instructions and the API, the packet processor offload configuration for the user space of the hypervisor comprises translating the actions included in the set of instructions into instructions and primitives that the hypervisor can process (Campbell Fig.5 Ref:506 Para[0046-47] Note once the platform is selected, the install server translates one or more macro-function instruction based on the target platform into a plurality of primitive functions).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Barde, Patel, Venkata and Waskiewicz to have the feature of “wherein generating, based at least on the set of instructions and the API, the packet processor offload for the PNIC comprises translating actions included in the set of instructions into instructions and primitives that the PNIC can process; wherein generating, based at least on the set of instructions and the API, the packet processor offload configuration for the kernel space of the hypervisor comprises translating the actions included in the set of instructions into instructions and primitives that the hypervisor can process; and wherein generating, based at least on the set of instructions and the API, the packet processor offload configuration for the user space of the hypervisor comprises translating the actions included in the set of instructions into instructions and primitives that the hypervisor can process” as taught by Campbell. The suggestion/motivation would have been used to install and configure a computing system locally with less time (Campbell, [0004]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2015/0160961 to Johnson (Fig.3G and associated paragraphs).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415